R-767




Eon. John A. Romberg     Opinion No. v-369
County Attorney
5enzrler   County       Rc:   Authority  of county
Goazelea, Terse               school trustees to
                              rescind sn order
                              selling sn election
                              under Artic lea 2922e,
                              2922b end 2922c, V.C.3.
Dear air,:
          We refer to yam   letter'of August 25, 1947,
requesting our opinion 88 to whether the County School
Truutees of Gonzales County msg rescind 6n order entered
on August 12, 1947, calling an election September 5,
1947, to determine whether or not Leesvllle Common School
District shall be annexed to Nixon Independent School Dls-
trlct by the County School Trustees, all in conformance
with the provisions of Articlea 2922a, 2922b, end 2922c,
v.c .s.
          Art. 2676, V.C.S., which vests the genersl
aenegement and control of the public free schools end
high schools in eech county In the county school trustees,
is referred to by the Court in Donie Independent School
District vs.~Freestone Consolidated Common School Dlstrlot,
127 5. w. (2d) 205, 03 f0110~~:
          "Nscesssrlly, under the general lrngusge
     urod in seld erticle, the county school trus-
     tees of each county ore vested vith a large
     discretion in the exercise of the poverr ad
     conferred, and the courts will not ordinerily
     interfere vlth their exercise of the same un-
     less it is clearly shown thet such discretion
     hrr been *bused. 37 Tex. Jur. p. 895."
          We quote from sn opinion of thin office dated
Meg 20, 1936, addressed to JessC. Leven, County Attorney,
Lubbock County, vr?tten by Joe J. Alsup, Assistant Attorney
General,:
Hon. John A. Romberg - Page 2 (Ro. V-369)


          "That 8 county board of trustees has
     authority to group certain school districts
     into rural high school districts upon 8 vote
     of the people in caves where the territory
     involved embraces more than 100 square miles
     can not be disputed. The election itself,
     however, does not constitute a grouping but
     merely amounts to 8 petition on the part of
     the people that said grouping be had by the
     county board. As to whether or not such
     grouplng will be had is still discretionary
     with the county school board."
          The above opinion of this office refers to
Board of Trustees vs. Woodrow Independent School District,
90 3. W. (2d) 333, snd quotes from same 8s follows:
          "The Board's action comports with the
     plainest principles of honesty and fair
     dealing. By stetutev It Iv given unbridled
     power over the formation of rural school as-
     trictv.n (Underlining in opinion)
          These and other expressions referring to the
discretion of the county school trustees in forming rural
high school dlstrlcts indicate that the determination
that such 8 district vhould~exist rests solely with these
trustees. Gibson v. Couch, 153 3. W. (2) 288. The plain
import of all cave,8relating to county school trustees la
that their discretion is broad in this matter and that
their judgment iv not to be assailed by mendemuv or other
writs to compel them to act unless there has been a plain
abuse of discretion, fraud, undue influence or the llke.
Since they are vested with the discretionary authority to
order the election to test the sentiments of the electors
of the district and once 8 favorable vote is received, it
still remains with them to decide whether a district shall
be formed, it follows that an order calling 8n election
may be rescinded.
          We are therefore of the opinion that the County
School Trustees of Gonzales County mey revoke their order
calling an election on September 5, 1947, basing their or-
der of revocation upon their judgment that necessity for
the election no longer exists.
Hon. John A. Romberg - Page 3   (No. v-369)


                      SUMMARY
          County school trustees may revoke an
     order calling sn election to annex a common
     school district to sn independent school dis-
     trict If in their discretion necessity for
     the election no longer exists. Art. 2922c,
     v. c. 3.
                        Yours very truly




JTB/lh